DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made to the Appeal Brief filed on December 17, 2020 has been entered. Claims 1-21 are pending in this application.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Padiy et al. [US 20110205511 A1] teaches a method controls scanning function of a lithographic apparatus. A monitor wafer is exposed to determine baseline control parameters pertaining to the scanning function. The baseline control parameters are retrieved from the monitor wafer. Parameter drift is determined from the baseline control parameters. Compensation is performed based on the determination. A different parameterization is used for control of the scanning control module than for communication between the scanning control module and the lithographic apparatus. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of controlling a parameter of interest for a physical patterning process as claimed, more specifically, the method comprising step of determining an exposure control correction for an exposure control parameter of an exposure in the physical patterning process based upon a determination of a value of the parameter of interest from a structure at a process condition, and based upon an 
	With regard to claim 12, the prior art of record does not anticipate nor render obvious to one skilled in the art non-transitory computer program comprising processor readable instructions which, when run on suitable processor controlled apparatus, cause the processor controlled apparatus to at least: determine an exposure control correction for an exposure control parameter of an exposure in a physical patterning process based upon a determination of value of a parameter of interest from a structure at a process condition, and based upon an exposure control relationship and a process control relationship, wherein the exposure control relationship describes dependence of the parameter of interest on the exposure control parameter and the process control relationship describes dependence of the parameter of interest on a process control parameter for a materials processing in the physical patterning process other than, or in addition to, the exposure in the physical patterning process, as required by claim 12.
	With regard to claim 21, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of determining a correction for a parameter of interest of a physical patterning process as claimed, more specifically the method comprising step of determining an exposure control correction for an exposure control parameter for an exposure in the physical patterning process and a process control 
	Claims 2-11 and 13-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882